Citation Nr: 9908582	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to June 1971.  He 
was stationed in Vietnam from October 1970 to June 1971.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 1996, when it was remanded for 
evidentiary and procedural development.  The case has now 
been returned to the Board for appellate review.

The Board observes that the veteran's original claim for 
entitlement to service connection for PTSD, filed in August 
1992, also contains claims for entitlement to service 
connection for liver and kidney diseases.  No action has been 
taken as to these claims by the RO.  They are therefore 
referred to the RO for appropriate action.


REMAND

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  38 C.F.R. § 3.303.  Under pertinent law and 
VA regulations, service connection may be granted if the 
greater weight of the evidence establishes that PTSD was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(a), (1998).  
Notwithstanding the lack of a diagnosis of PTSD during 
service, however, service connection may be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


The VA has promulgated a regulation which specifically deals 
with service connection for PTSD.  In order for service 
connection for PTSD to be granted, there must be "medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor."  38 C.F.R. § 3.304(f) (1998).


Diagnosis

Shortly after his discharge from service, the veteran 
submitted an application for entitlement to service 
connection for a "nervous condition" which he asserted had 
its onset in July 1969, more than a year before he was sent 
to Vietnam.  Upon examination, a VA psychiatrist presented 
diagnoses of "anxiety secondary to anal fistula with fecal 
incompetence, external precipitating stress was moderate and 
(sic) fistula with fecal incompetence, premorbid personality 
and predisposition, mild to moderate, passive dependent 
personality."  No other psychiatric disability was 
identified at that time.  Based upon this report, the RO 
granted service connection for post-operative residuals of a 
perirectal fistula with fecal incontinence and anxiety, rated 
as one disability at the 30 percent disability level.  

The initial indication of PTSD contained in the veteran's 
available medical records consists of a December 1986 
notation of PTSD, by history.  This notation could be 
interpreted as showing that the veteran related he had 
previously been told he had PTSD, or simply that the veteran 
stated he had PTSD.  However, there is no report of an 
initial diagnosis reflected in the file.  Without such 
documentation, it is impossible to know the basis for this 
diagnosis; whether the stressors deemed medically significant 
by the mental health care provider who originally assigned 
the PTSD diagnosis are related to service or not.

The report of an October 1989 VA psychiatric examination 
reflects diagnoses of dysthymic disorder with a history of 
major depressive episodes, alcohol dependence in remission, 
and antisocial personality traits.  The report contains a 
thorough discussion regarding the examiner's conclusion that 
the veteran did not have PTSD, based upon the criteria set 
forth in the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, THIRD EDITION, REVISED.  The 
examiner's conclusions were based entirely upon the clinical 
examination, however, as the examiner was not provided with 
the veteran's claims file.

In September 1991, the veteran underwent psychological 
evaluation in conjunction with a disability claim filed with 
the State of Illinois.  Although the veteran provided a 
history of having seen considerable combat in Vietnam, the 
examining psychologist did not assign a diagnosis of PTSD, 
but rather provided diagnoses pertaining to intoxication, 
alcohol dependence, delirium tremens, and alcohol 
hallucinosis.  

A VA physician presented a diagnosis of PTSD after an October 
1992 VA examination.  However, it appears that this diagnosis 
was based entirely upon history reported by the veteran, 
since it does not appear that the examiner had access to the 
veteran's service personnel and medical records or to the 
veteran's claims file.  

The report of a February 1998 VA examination indicates that 
although the examiner was provided with the veteran's claims 
file, he was unable to locate, and thus unable to review, the 
report of the October 1992 VA examination, which is contained 
in the claims file.  It also appears that the examiner was 
under the misimpression that the examination had been 
requested in conjunction with a claim for entitlement to an 
increase in the veteran's disability rating, rather than for 
entitlement to service connection for PTSD.  Thus, the 
content of the report is more pertinent to an analysis 
regarding the veteran's current level of disability than the 
question at issue here, regarding whether the veteran has 
PTSD which is related to service.  In particular, although 
the examiner noted several stressful events in a portion of 
the report entitled, "Subjective Complaints," he did not 
provide a medical discussion identifying the stressors which 
caused PTSD, as requested in the Board's previous remand.

There appear to be additional VA medical records pertaining 
to treatment for a psychiatric disability which have not yet 
been associated with the veteran's claims file.  The veteran 
reports having undergone several weeks of VA hospitalization 
at the Danville, Illinois, VA Medical Center in either 1983 
or 1985.  As the report of this hospitalization could be 
helpful in understanding the veteran's medical history, it 
must be considered pertinent to the issue currently before 
the Board.  There are several notations contained in the 
outpatient medical records available for review to the effect 
that the veteran had requested to be admitted for inpatient 
alcoholism treatment and that plans would be made for such a 
hospitalization.  However, there are no hospitalization 
reports reflecting such treatment.  Additionally, it appears 
that the veteran continues to receive outpatient psychiatric 
treatment as well as counseling from the VA, although the 
most recent outpatient treatment records available for review 
are dated in 1996.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The record before the Board demonstrates that PTSD has been 
diagnosed by VA social workers and several VA psychiatrists.  
The veteran's treating psychiatrist and a VA social worker 
have submitted statements in support of the veteran's claim 
to the effect that he is seriously impaired by PTSD.  
However, these mental health experts appear to have accepted 
the veteran's own account of his experiences as supporting a 
diagnosis of PTSD since there is no indication that they have 
reviewed the veteran's service medical or personnel records.  
Notwithstanding, as stated by the United States Court of 
Veterans Appeals (Court), "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).


Stressors

An essential element of any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  Under controlling law and 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  In 
establishing the occurrence of noncombat-related stressors, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  See West 
(Carelton) v. Brown, 7 Vet. App. 70, 76 (1994); see also 
Zarycki at 98 (1993).  Instead, the record must contain 
evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f).  

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thus, following evidentiary development, the RO must make a 
specific determination as to whether the evidence may be 
interpreted as showing that the veteran's claimed stressors 
actually occurred. 

In written statements, during VA examinations, and in hearing 
testimony, the veteran has stated that he experienced many 
stressful events during his Vietnam service.  He claims that 
his duties as "company armorer" required him to make weekly 
trips down back alleys when he was under sniper fire "all 
the time."  Although he was never ambushed during these 
trips, he was in constant fear of ambush.  He states that the 
177th trucking company had twelve casualties and that mortar 
fire often hit near him.  He relates that he observed other 
servicemen mutilating already-dead bodies with gunfire, and 
he witnessed Vietnamese women and children being killed.  He 
further asserts that several officers and soldiers were 
"fragged" where he was stationed and that a drug-addicted 
soldier slashed several soldiers' throats in their sleep.  He 
claims he witnessed another soldier kill himself.  He also 
states that he tried to commit suicide, but that no record of 
the attempt was made as he did not report it.  He states that 
when he was in Vietnam, he "had to frequent prostitutes" 
and was upset at the thought of contracting an incurable 
disease and fearful of being killed by village gangs during 
visits to brothels.  Lastly, he relates that he threw a 
garbage can at a commanding officer and received a reprimand, 
and was reassigned as a chaplain's assistant.

A review of the veteran's service personnel records does not 
support the veteran's story that he received a reprimand for 
throwing a garbage can at a commanding officer or that he was 
reassigned as a chaplain's assistant.  Rather, his service 
personnel records reflect that he received "excellent" 
conduct and efficiency ratings upon the conclusion of his 
Vietnam service and that his principal duty was that of 
supply specialist during his period of Vietnam service.  
Similarly, his service medical records do not reveal any 
complaints or treatment pertaining to mental health issues 
during the eight months he was in Vietnam.

As requested in the previous Remand, the RO contacted the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in the attempt to verify the occurrence of 
the veteran's alleged stressors.  The USASCRUR indicated that 
the area in which the veteran served had been subjected to 
several standoff attacks during the time the veteran was 
there.  However, the USASCRUR also indicated that the veteran 
had not provided the specific dates, locations, descriptions, 
names, and units, etc. regarding his alleged stressor 
incidents, which are necessary to conduct more detailed 
research for verification purposes.  

Based upon the response received from USASCRUR, the RO made 
the adjudicative determination that three standoff 
rocket/mortar attacks on the base where the veteran was 
stationed had been verified and could be considered as 
verified stressors for the purposes of reaching a medical 
diagnosis of PTSD.  Zarycki, supra.

The remainder of the veteran's alleged stressors do not 
involve combat situations.  Thus, he is not entitled to have 
his lay statements regarding his stressors accepted without 
need of further corroboration.  38 U.S.C.A. § 1154(b); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Other "credible 
supporting evidence from any source" must be provided that 
the event(s) alleged as the stressor in service occurred.  
Cohen, supra, at 147.  The RO has requested additional 
details from the veteran upon several occasions, but no 
specific details have been forthcoming.  Because he has not 
provided additional details upon request in the past, the 
Board is of the opinion that no further requests are 
required.  However, the veteran his hereby informed that 
additional details could be helpful to his claim, if he were 
to submit them in writing.

The record in this case does not contain any evidence other 
than the veteran's own contentions, which would corroborate 
the occurrence of his specific claimed stressors.  However, 
as the veteran's representative notes, no attempt to verify 
the veteran's claimed stressor event of witnessing the 
suicide of a friend and fellow serviceman has been 
undertaken.  The representative requests that unit records, 
including morning reports and casualty reports, be obtained 
in support of the veteran's appeal.  


Link

As discussed above, service connection for a presently-shown 
disability is based upon a demonstrated connection to 
service.  In this case, the Board is of the opinion that the 
evidence of record pertaining to a connection to service is 
confusing and has not been sufficiently developed.  Whether 
the veteran's currently-shown disability is related to the 
events he reports in service is unclear.  This is a medical 
question, requiring medical expertise, which the Board is not 
competent to resolve.  See Cohen, supra; Colvin, supra.

As discussed above, the medical evidence regarding whether 
the veteran suffers from PTSD or other disabilities is 
unclear.  However, those medical professionals who have 
assigned diagnoses of PTSD have done so based upon the 
veteran's own reported history.  An opinion based solely upon 
the veteran's own history is insufficient to support a grant 
of service connection.  Wilson, Swann, and Wood, supra.  The 
report of the most recent February 1998 examination does not 
contain a discussion as to whether the diagnosis of PTSD is 
related to the verified stressors.

In an effort to obtain further information regarding the 
stressors upon which the February 1998 diagnosis of PTSD was 
based, the RO requested clarification from the VA Medical 
Center which had arranged the examinations.  A response was 
received in April 1998, from another physician who had 
apparently never examined the veteran.  This physician 
reviewed the examination report and commented that "further 
clarification/details on these stressors will only be 
available through re-examination of the patient."  The 
veteran's representative makes reference to this comment, and 
requests another VA examination to clarify and confirm the 
stressors and a link to service.

In connection with identifying a nexus between any current 
PTSD and any claimed inservice stressor, the Board notes that 
it is unclear whether the RO considered recent precedent 
holdings of the Court which have provided new guidance for 
the adjudication of claims for service connection for PTSD.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  A fully-explained RO decision, based upon 
complete evidence, in accord with governing law, regulation, 
and Court precedent, will facilitate Board review of the 
veteran's appeal.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, 
including the report of a VA 
hospitalization in 1983 or 1985, the 
reports of any VA hospitalizations for 
alcoholism, and all recent treatment 
records.

2.  The RO should attempt to secure the 
relevant unit records, including morning 
reports and casualty reports during the 
veteran's brief period of Vietnam 
service, through official channels to 
obtain verification of the suicide the 
veteran claims to have witnessed and the 
murders of several officers and soldiers 
which the veteran reports.  If these 
stressors can be verified, any indication 
of the veteran's involvement therein 
should be documented as well.  If an 
adequate search for verifying information 
cannot be conducted, due to lack of 
identifying details, the officials 
responsible for the search should so 
certify.

3.  Any additional development regarding 
the veteran's claimed stressor events 
should be accomplished at this point.  
The RO should next make an adjudicative 
determination regarding whether there is 
"credible supporting evidence from any 
source" of a noncombat stressor and 
explicitly apply the appropriate standard 
of review to determine whether there is 
credible supporting evidence that the 
claimed inservice stressor actually 
occurred.

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
evaluation.  The veteran's claims files, 
including all records obtained pursuant 
to the above requests, and a copy of this 
remand must be provided to the examiner 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The psychiatrist should 
interview the veteran and review all 
pertinent records in his claims file, 
including those described above as well 
as any obtained upon remand.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorders.  The diagnoses 
should be based on examination findings, 
all available service and post-service 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
requested.  In this respect, the 
examiners should attempt to reconcile the 
multiple, conflicting psychiatric 
diagnoses and/or assessments of record 
based on a review of all of the medical 
evidence of record, including the VA 
treatment reports, the 1991 Illinois 
disability evaluation, and the previous 
VA psychiatric examination reports.  If a 
diagnosis of PTSD is made, the specific 
stressor(s) to which it is related should 
be set forth with explicit comment upon 
the RO's adjudicative determination of 
the veteran's stressors.  The 
relationship to service of any other 
disorders, such as depression, anxiety, 
and any personality disorders or 
antisocial personality traits, should be 
fully explained, along with the 
interrelationship of multiple psychiatric 
diagnoses, if found.  The complete 
rationale for all conclusions reached and 
opinions expressed should be fully 
explained.  The report of the evaluation 
and all associated testing should be 
associated with the claims folder.

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, with consideration given to all of 
the evidence of record.  In light of the 
explanations provided above, the 
readjudication of the claim must comply 
with the Court's holdings in Cohen and 
Moreau, supra.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 12 -


